Citation Nr: 0826896	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  99-01 780A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York

THE ISSUES

1.  Entitlement to service connection for an eye disorder.  

2.  Entitlement to an initial compensable rating for hearing 
loss of the right ear from July 21, 1988, to August 25, 1997, 
and a rating higher than 10 percent since August 26, 1997.

3.  Entitlement to an initial rating higher than 10 percent 
for tinnitus.

4.  Entitlement to an initial rating higher than 10 percent 
for maxillary sinusitis.

5.  Entitlement to an initial rating higher than 10 percent 
for a deviated nasal septum.


WITNESS AT HEARINGS ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from February 1948 to 
February 1950.

In May 1997, the Board granted service connection for hearing 
loss of the right ear, tinnitus, and residuals of a deviated 
nasal septum, and then remanded the claim for service 
connection for sinusitis to the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York, for 
additional development.

The RO implemented the Board's May 1997 decision in a rating 
decision issued in June 1997, wherein a 10 percent rating was 
assigned for the residuals of the deviated nasal septum, 
while noncompensable (zero percent) ratings were assigned for 
the right ear hearing loss and tinnitus.  These ratings were 
effective retroactively from July 21, 1988.  In a January 
1988 rating decision, the RO also granted service connection 
for sinusitis and assigned an initial noncompensable rating, 
also retroactively effective from July 21, 1988, and a higher 
10 percent rating for the right ear hearing loss as of August 
26, 1997.  

The veteran perfected an appeal as to the initial ratings 
assigned for his 
service-connected maxillary sinusitis, right ear hearing 
loss, and tinnitus.  In subsequent rating decisions of June 
2001 and March 2003, the initial ratings for the tinnitus and 
maxillary sinusitis were increased to 10 percent with the 
same retroactive effective date of July 21, 1988.

In October 2000, the veteran testified at a hearing before a 
Veterans Law Judge of the Board.  At that time, the veteran 
indicated that he did not want to be represented by the 
Disabled American Veterans (DAV), which had been representing 
him, or by any other attorney, agent, or organization 
concerning his various claims for VA compensation benefits.  
So the DAV thereafter requested to withdraw from representing 
him in any and all matters before VA.  That request was 
granted in a ruling dated January 19, 2001.  See 38 C.F.R. § 
20.608 (2007).  

In March 2001, the Board remanded this case to the RO for 
additional development to ensure compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), to obtain any 
outstanding VA and private treatment records, to afford the 
veteran VA compensation examinations, and to issue a 
statement of the case (SOC) with respect to the issues of 
entitlement to service connection for an eye disorder and 
entitlement to an initial disability rating higher than 10 
percent for the deviated nasal septum.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).

In December 2001, the veteran filed a pro se petition for 
extraordinary relief in the nature of a writ of mandamus 
based on VA's failure to comply with the directives in the 
Board's March 2001 remand.  In a February 2003 Order, the 
U.S. Court of Appeals for Veterans Claims (Court) concluded 
that the following actions were necessary to comply with the 
terms of the Board's March 2001 remand orders:  (1) schedule 
and provide examinations with respect the veteran's service-
connected hearing loss and sinusitis; (2) readjudicate the 
issues of the appropriate initial ratings for his hearing 
loss and sinusitis; (3) advise him of the RO's decisions with 
respect to those matters; and (4) convene a hearing with 
respect to his claim for vocational rehabilitation benefits.

VA has since complied with the Court's February 2003 Order.  
As will be discussed below, although the RO scheduled the 
veteran for examinations concerning his hearing loss and 
sinusitis claims, he failed to report for the evaluations 
without providing any justification for his absence.  See 
38 C.F.R. § 3.655.  And as for the Court's other directives, 
the RO issued a supplemental SOC (SSOC) concerning the claims 
for service connection for an eye disorder and for an 
increased rating for the deviated nasal septum.  The veteran 
has since perfected a timely appeal of these claims by filing 
a timely substantive appeal (VA Form 9 or equivalent 
statement).  Lastly, the Board sees that he was afforded a 
hearing concerning his vocational rehabilitation benefits, a 
claim the Board adjudicated in January 2005.



The Veterans Law Judge that presided over the October 2000 
hearing is no longer employed by the Board and, therefore, 
will not participate in the final determination of this 
appeal.  See 38 C.F.R. § 20.707 (2007) ("The Member or 
Members who conduct the hearing shall participate in making 
the final determination of the claims[.]")  But, as required, 
the veteran was given the option of having another hearing 
before another Board Member (Veterans Law Judge) that will 
ultimately decide his appeal.  And in April 2003 he testified 
at a hearing before another Veterans Law Judge.  However, the 
veteran made it clear that he was only testifying concerning 
his claim for VA vocational rehabilitation benefits - a 
claim, as mentioned, that the Board subsequently adjudicated 
in January 2005.

Following his April 2003 hearing, the veteran submitted 
numerous statements wherein he indicated that he wanted 
another hearing at the RO before a local hearing officer, as 
well as a hearing before a Veterans Law Judge of the Board 
prior to adjudicating his service-connection and increased-
rating claims.  He argued that he had been denied procedural 
due process in not being provided these hearings.  But the 
Board points out that the Veterans Law Judge who presided 
over the hearing in April 2003 specifically told the veteran 
that he could testify as to all issues, but he vehemently 
refused.  In any event, the Board remanded this case again in 
January 2005 so he could be afforded another hearing.  And 
that hearing was held before the undersigned Veterans Law 
Judge in December 2007.  So the veteran's hearing request, 
concerning the specific claims mentioned, has been 
accommodated.


FINDINGS OF FACT

1.  A scar on the veteran's left eye was first identified 
many years after service and has not been linked by competent 
medical evidence to his military service.

2.  The veteran has never been deaf in his nonservice-
connected left ear.  

3.  Prior to August 25, 1997, the veteran's service-connected 
right ear hearing loss was manifested by Level I hearing 
acuity.

4.  But a VA audiological evaluation on August 25, 1997, 
revealed that his right ear hearing loss had increased to 
Level V.

5.  The veteran has a 10 percent rating for his bilateral 
tinnitus, the maximum rating authorized under Diagnostic Code 
6260.

6.  The veteran's sinusitis has not caused any incapacitating 
episodes, and is manifested by less than six non-
incapacitating episodes per year characterized by headaches, 
pain, and purulent discharge.  

7.  The veteran has a 10 percent rating for the residuals of 
his deviated nasal septum, the maximum rating authorized 
under Diagnostic Code 6502.


CONCLUSIONS OF LAW

1.  The veteran does not have an eye disorder due to a 
disease or an injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303 (2007).

2.  The criteria are not met for an initial compensable 
rating for the right ear hearing loss from July 21, 1988, to 
August 25, 1997.  38 U.S.C.A. § 1155 (West Supp. 2005); 38 
C.F.R. §§ 3.383, 4.1-4.14, 4.85-4.87, Diagnostic Code 6100 
(2007).

3.  The criteria are not met for a rating higher than 10 
percent for the right ear hearing loss since August 26, 1997.  
38 U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. §§ 3.383, 
4.1-4.14, 4.85-4.87, Diagnostic Code 6101 (2007).

4.  There is no legal basis for the assignment of an initial 
disability rating higher than 10 percent for tinnitus.  
38 U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.87, Diagnostic Code 6260 (2007); 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

5.  The criteria are not met for an initial disability rating 
higher than 10 percent for sinusitis.  38 U.S.C.A. § 1155 
(West Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 4.97, 
Diagnostic Code 6512 (effective prior to and after October 7, 
1996).

6.  The criteria are not met for an initial disability rating 
higher than10 percent for the deviated nasal septum.  38 
U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. §§ 4.1- 4.14, 
4.97, Diagnostic Code 6502 (effective prior to and after 
October 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their 
merits, providing relevant VA laws and regulations, 
the relevant factual background, and an analysis of its 
decision.

I.  The Duties to Notify and Assist

As provided by the VCAA, VA has duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2007).  Proper notice from VA must inform the 
claimant of any information and medical or lay evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession pertaining to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of his claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  

VCAA notice errors are presumed prejudicial unless VA rebuts 
this presumption by showing the error did not affect the 
essential fairness of the adjudication.  To overcome the 
burden of prejudicial error, VA must show (1) that any defect 
was cured by actual knowledge on the part of the claimant; 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or, (3) that a benefit could 
not have been awarded as a matter of law.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the veteran in 
June 2001, January 2002, February 2003, June 2003, and 
February 2005.  Although these letters were not sent until 
after the initial adjudication of the veteran's claims, the 
RO has since gone back and readjudicated the claims, 
effectively "curing" this timing defect.  See Mayfield IV 
and Prickett, both supra.  These letters informed the veteran 
of the evidence required to substantiate his claims and of 
his and VA's respective responsibilities in obtaining 
supporting evidence.  He was also asked to submit any 
relevant evidence and/or information in his personal 
possession.

As for the Dingess requirements, there is no prejudice in 
issuing a final decision concerning his claim for service 
connection for an eye disorder, because the preponderance of 
the evidence is against the underlying claim.  So any 
questions as to the appropriate downstream disability rating 
or effective date to be assigned are moot.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  See also 38 C.F.R. 
§ 20.1102 (harmless error).  With respect to the Dingess 
requirements for his increased-rating claims, the veteran was 
given notice of the type of information and evidence needed 
to substantiate his downstream increased-rating claims, 
keeping mind his increased-rating claims initially arose in 
the context of him trying to establish his underlying claims 
for service connection (since granted).  The premise of his 
downstream claims for higher disability ratings is that these 
disabilities are more severe than reflected by his current 
ratings.  It is therefore inherent that he had actual 
knowledge of the disability rating element of his claims.  In 
addition, he was provided notice of the type of evidence 
necessary to establish a downstream effective date if a 
higher rating is granted.  

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  Unfortunately, his service 
medical records are unavailable, as they were destroyed while 
in the government's possession.  However, it appears the RO 
made numerous attempts to obtain these missing records from 
the National Personnel Records Center (NPRC), as well as from 
the veteran personally.  Thus, the RO properly searched 
alternative sources in an attempt to assist the veteran in 
proving his claims.  Moore v. Derwinski, 1 Vet. App. 401 
(1991) (holding that the heightened duty to assist a veteran 
in developing facts pertaining to his claim in a case in 
which service medical records are presumed destroyed includes 
the obligation to search for alternative medical records).

The record shows the veteran was scheduled for VA 
compensation examinations in 2003 in order to assess the 
severity of his service-connected disabilities, including his 
hearing loss and sinusitis.  It also appears that one of the 
examinations was scheduled to determine whether he has an eye 
disorder as a result of an in-service injury.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c)(4); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  But the veteran refused 
to report for his examinations without any explanation or 
other justification for his absence.  

VA regulation provides that, when a claimant fails, without 
good cause, to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655 (2007).  Also, the Court has held that the duty to 
assist is not a one-way street.  If a veteran wishes help in 
developing his claim, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining putative evidence.  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  So in light of 
the veteran's failure to report for his VA examinations, the 
Board finds that no further assistance is needed to meet the 
requirements of the VCAA or Court.  38 U.S.C.A. § 5103A(d) 
and 38 C.F.R. § 3.159(c)(4).

II.  Service Connection for an Eye Disorder

The veteran claims that he incurred an eye disorder as a 
result of a boxing injury in service.  In particular, the 
veteran stated in a December 1997 letter that he had a scar 
on his left eye that was affected by his "service-connected 
injury."  For the reasons set forth below, however, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim.

The veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or an 
injury incurred in or aggravated by service. 38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303(a).  Stated somewhat 
differently, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

As already acknowledged, the veteran's service medical 
records are missing.  Under these circumstances, the Court 
has held that VA has a heightened duty "to consider the 
applicability of the benefit of the doubt rule, to assist the 
claimant in developing the claim, and to explain its decision 
...."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) 
citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

In this case, VA medical records dated between 1995 and 1997 
note that a retinal scar was present on the veteran's left 
eye, and that he also has presbyopia and a refractive error.  
But a refractive error of the eyes, which includes 
presbyopia, is not a disability within the meaning of 
applicable regulations providing for payment of VA disability 
compensation benefits.  38 C.F.R. §§ 3.303, 4.9 (2007).  

With respect to the scar on this left eye, the Board notes 
that there is no medical evidence indicating that it was 
incurred in service.  See Maggitt v. West, 202 F.3d 1370, 
1375 (Fed. Cir. 2000).  Moreover, the fact that the scar was 
first identified approximately 45 years after service 
provides compelling evidence against the claim.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a 
prolonged period without medical complaint can be considered, 
along with other factors, as evidence of whether an injury or 
a disease was incurred in service which resulted in any 
chronic or persistent disability).

In other words, the veteran's claim for an eye disorder fails 
based on the lack of medical evidence of a nexus between the 
claimed in-service injury and his scar - the third element of 
successful service-connection claim under Hickson.  The Board 
emphasizes that, although there is a heightened obligation to 
more fully explain the reasons and bases for its decision in 
the absence of any service medical records, this does not 
obviate the need to have medical nexus evidence supporting 
the claim.  See Milostan v. Brown, 4 Vet. App. 250, 252 
(1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 
(1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  
That is to say, there is no reverse presumption for granting 
the claim.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Cf. 
Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms 
v. West, 12 Vet. App. 188, 194-95 (1999).

In addition to the medical evidence, the Board has also 
considered the veteran's lay statements in support of his 
claim.  While the veteran may well believe that he has an eye 
disorder related to an in-service injury, as a layman without 
medical expertise, he is not qualified to render a medical 
opinion concerning the presence or cause of a an eye 
disorder.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991) 
(laypersons are not competent to render medical opinions).  
He is only competent to comment on symptoms (e.g., difficulty 
seeing) he may have personally experienced during and since 
service, not the cause of them, and in particular, whether 
they are attributable to a boxing injury.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007).  See also 38 C.F.R. 
§ 3.159(a)(2) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for an eye disorder.  
And as the preponderance of the evidence is against his 
claim, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
Accordingly, the appeal is denied. 

III.  Increased Rating for Right Ear Hearing Loss

In effectuating the Board's May 1997 decision, the RO issued 
a rating action in June 1997, wherein it assigned a 
noncompensable disability rating for the veteran's service-
connected right ear hearing loss.  After additional evidence 
was submitted, a January 1998 rating decision granted an 
increased rating to 10 percent for the veteran's right ear 
hearing loss.  But instead of granting the 10 percent rating 
back to when the veteran filed his claim on July 21, 1988, 
the RO assigned an effective date of August 26, 1997 - the 
date a VA audiological evaluation first established that his 
right ear hearing loss met the criteria for a 10 percent 
rating.  So the Board must adjudicate the following two 
issues: entitlement to a compensable disability rating for 
right ear hearing loss from July 21, 1988, to August 25, 
1997; and entitlement to a disability rating higher than 10 
percent for right ear hearing loss since August 26, 1997.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Evaluations of defective hearing range from zero to 10 
percent for service-connected unilateral hearing loss (i.e., 
affecting only one ear) and from zero to 100 percent for 
service-connected bilateral hearing loss (both ears).  
These evaluations are based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination testing together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second (Hertz).  38 C.F.R. § 4.85.

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from Level I for essentially normal acuity through XI for 
profound deafness.  If impaired hearing is service-connected 
in only one ear, in order to determine the percentage 
evaluation from Table VII, the nonservice-connected ear will 
be assigned a numerical designation for hearing impairment of 
I, subject to the provisions of 38 C.F.R. § 3.383.  
(This regulation, § 3.383, applies only where there is total 
deafness in the nonservice-connected ear.)  Id. 

If the veteran has hearing impairment in one ear compensable 
to a degree of 10 percent or more as a result of service-
connected disability, and hearing impairment as a result of 
nonservice-connected disability that meets the provisions of 
38 C.F.R. § 3.385 in the other ear, VA will pay compensation 
as if both ears were service connected.  See Compensation for 
Certain Cases of Bilateral Deafness, 69 Fed. Reg. 48,148 
(Aug. 9, 2004) (codified at 38 C.F.R. § 3.383(a)(3) (2006)).  
Otherwise, if impaired hearing is service-connected in only 
one ear, in order to determine the percentage evaluation from 
Table VII, the nonservice connected ear will be assigned a 
Roman Numeral designation for hearing impairment of I.  
38 C.F.R. § 4.85 (2006).

Applying the above criteria to the facts of this case, the 
Board finds that the RO properly rated the veteran's right 
ear hearing loss at the noncompensable level for the entire 
period prior to August 26, 1997.  The only relevant evidence 
during this period is an April 1996 VA audiological 
evaluation report.  Audiometric testing of the right ear at 
that time revealed a 90-decibel loss at the 500, 1000, and 
3000 Hz levels, a 75-decibel loss at the 2000 Hz level, and a 
95-decibel loss at the 4000 Hz level.  Thus, the average 
decibel loss was 87 in the right ear.  In addition, speech 
discrimination was 76 percent for his right ear.  This report 
also showed that the veteran was not deaf in his nonservice-
connected left ear.  

From Table VI of 38 C.F.R. § 4.85, Roman Numeral V is derived 
for the right ear, which is determined by intersecting the 
percent of speech discrimination row with the puretone 
threshold average column.  As the left ear is not service 
connected, a Roman Numeral I is used in Table VII of 38 
C.F.R. § 4.85.  A noncompensable rating is derived from Table 
VII of 38 C.F.R. § 4.85 by intersecting row I with column I.  
In short, a compensable rating is not warranted based upon 
the findings contained in the April 1996 VA audiological 
evaluation report.  

A VA audiological evaluation performed on August 26, 1997, 
however, showed that his right ear hearing loss had worsened.  
Based on this report, the RO assigned a 10 percent disability 
rating for the veteran's right ear hearing loss, effective 
August 26, 1997.  But since this report, as well as a VA 
audiological evaluation report dated in December 1997, shows 
that he does not have deafness in his nonservice-connected 
left ear, a disability rating higher than 10 percent is not 
available, since 10 percent is the maximum schedular rating 
available for unilateral hearing loss when there is no 
deafness in the nonservice-connected ear.  Lendenmann, 3 Vet. 
App. at 349.  

Therefore, for the reasons stated above, the Board finds that 
the preponderance of the evidence is against a compensable 
rating for the veteran's right ear hearing loss for the 
period from July 21, 1988, to August 25, 1997, and against a 
disability rating higher than 10 percent for the period since 
August 26, 1997.  And as the preponderance of the evidence is 
against his claim, the doctrine of reasonable doubt is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert, 1 Vet. App. at 53-56.  Accordingly, the 
appeal is denied. 


IV.  Increased Rating for Tinnitus

The rating decision on appeal assigned a single 10 percent 
rating for the veteran's service-connected tinnitus, 
retroactively effective from July 21, 1988.  The veteran 
appealed that decision by requesting a disability rating 
higher than 10 percent.  See Fenderson, 12 Vet. App. at 121.  
However, because the Schedule for Rating Disabilities limits 
a veteran to a single 10 disability rating for tinnitus, 
whether it is unilateral or bilateral, there is no legal 
basis to award a disability rating higher than 10 percent for 
his tinnitus.  

Tinnitus is evaluated under DC 6260, which was revised 
effective June 13, 2003, to clarify existing VA practice that 
only a single 10 percent evaluation is assigned for tinnitus, 
whether the sound is perceived as being in one ear, both 
ears, or in the head.  38 C.F.R. § 4.87, DC 6260, note 2 
(2007).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court 
reversed a Board decision that found that, under pre-June 
2003 regulations, no more than a single 10 percent rating 
could be provided for tinnitus, whether perceived as 
bilateral or unilateral.  The Court held that pre-1999 and 
pre-June 13, 2003, versions of DC 6260 required that VA 
assign dual 10-percent ratings for "bilateral" tinnitus 
where it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that may 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  

The Federal Circuit reversed the Court's decision in Smith, 
and affirmed VA's long-standing interpretation of Diagnostic 
Code 6260 as authorizing only a single 10 percent rating for 
tinnitus, whether perceived as unilateral or bilateral.  
Smith, 451 F.3d at 1349-50.  Citing Supreme Court precedent, 
the Federal Circuit explained that an agency's interpretation 
of its own regulations was entitled to substantial deference 
by the courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  Id.  Finding 
that there was a lack of evidence in the record suggesting 
that VA's interpretation of DC 6260 was plainly erroneous or 
inconsistent with the regulations, the Federal Circuit 
concluded that the Court erred in not deferring to VA's 
interpretation.  As a consequence of that holding, Secretary 
rescinded the stay.

In view of the foregoing, the Board concludes that the 
version of DC 6260 in effect prior to June 2003 precludes a 
disability rating in excess of a single 10 percent for 
tinnitus.  Therefore, the veteran's claim for an initial 
disability rating higher than 10 percent for tinnitus must be 
denied under both the new and old versions of the regulation.  
As the disposition of this claim is based on the law, and not 
the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Accordingly, the appeal is 
denied.

V.  Increased Rating for Sinusitis

In May 1997, the Board granted service connection for a 
deviated nasal septum and remanded the issue of entitlement 
to service connection for sinusitis.  After VA obtained 
additional medical evidence, the RO issued a January 1998 
rating decision wherein it granted service connection and 
assigned a noncompensable rating for sinusitis, retroactively 
effective from July 21, 1988.  The veteran appealed that 
decision by requesting a compensable disability rating for 
his sinusitis.  In a March 2003 rating decision, the RO 
granted an increased rating of 10 percent for the veteran's 
sinusitis, also effective from July 21, 1988.  Therefore, the 
Board must determine whether the veteran is entitled to an 
initial disability rating higher than 10 percent for 
sinusitis.  See Fenderson, 12 Vet. App. at 121-22.

The criteria for rating disabilities of the respiratory 
system, including sinusitis, were amended after the veteran 
filed his claim.  See 61 Fed. Reg. 46,720 (1996).  The Board 
is required to consider the claim in light of both the former 
and revised schedular rating criteria to determine whether an 
increased rating for the veteran's sinusitis is warranted.  
But VA's Office of General Counsel has determined that the 
amended rating criteria, if more favorable to the claim, can 
be applied only prospectively for periods from and after the 
effective date of the regulatory change. See VAOPGCPREC 3-
2000; 38 U.S.C.A. § 5110(g); and 38 C.F.R. § 3.114.

Prior to October 7, 1996, sinusitis warranted a 
noncompensable evaluation with X-ray manifestations only and 
symptoms which were mild or occasional.  A 10 percent rating 
was assigned with moderate symptoms with discharge or 
crusting or scabbing, or infrequent headaches.  A 30 percent 
rating was warranted for severe symptoms with frequently 
incapacitating recurrences, severe and frequent headaches, 
purulent discharge or crusting reflecting purulence.  38 
C.F.R. § 4.97, DC 6513 (prior to October 7, 1996).

Under the General Rating Formula for Sinusitis, effective 
October 7, 1996, a noncompensable rating is assigned for 
sinusitis detected by X-ray only.  A 10 percent rating is 
warranted for one or two incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  The highest rating 
under this code, 30 percent, is warranted when there are 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  An incapacitating episode of 
sinusitis means one that requires bed rest and treatment by a 
physician.  38 C.F.R. § 4.97, DC 6513.  

Applying these criteria to the facts of this case, the Board 
finds no basis to assign a disability rating higher than 10 
percent for the veteran's service-connected sinusitis.  The 
veteran's nose was examined by VA in August 1997, although 
this examination report focused primarily on the veteran's 
deviated nasal septum.  At that time, the VA examiner noted 
that CT sans of the paranasal sinuses in November 1996 showed 
mucosal thickening of the right maxillary sinus.  But since 
no current physical findings concerning sinusitis were shown, 
the examiner diagnosed the veteran with "asymptomatic right 
chronic maxillary sinusitis."  (Emphasis added).  In 
addition to the lack of current findings of active sinusitis, 
this report makes no reference to prior incapacitating 
episodes or at least six non-incapacitating episodes of 
sinusitis during any one-year period since he filed his claim 
in 1988.  In other words, this examination report provides 
evidence against the veteran's claim under both the old and 
the new criteria. 

The Board also reviewed numerous VA outpatient treatment 
records dated from 1988 to 2007, none of which shows that the 
veteran's sinusitis meets the criteria for a disability 
rating higher than 10 percent under both the old and the new 
criteria.  In this regard, although several reports document 
that the veteran received antibiotic treatment for sinus 
infections, none of these records makes any reference to 
incapacitating episodes - i.e., meaning that the veteran 
required bed rest and treatment by a physician - as required 
for a 30 percent disability rating.  These treatment records 
also make no reference to at least six non-incapacitating 
episodes of sinusitis (headaches, pain, and purulent 
discharge or crusting) during a one-year period.  In fact, 
these records show that 1997 was the veteran's worst year for 
sinus symptoms, during which time he was treated for what 
appeared to be four nonincapacitating episodes of sinusitis.  
Therefore, these treatment records provide highly probative 
evidence against the claim under both the old and the new 
criteria.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to an 
initial rating higher than 10 percent for sinusitis.  And as 
the preponderance of the evidence is against his claim, 
the doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 53-56.  Accordingly, the appeal is denied. 

VI.  Increased Rating for a Deviated Nasal Septum

In May 1997, the Board determined that veteran incurred a 
deviated nasal septum in service.  The veteran apparently 
broke his nose on two occasions while boxing in service.  In 
effectuating the Board's decision, the RO assigned an initial 
10 percent rating for the veteran's service-connected 
deviated nasal septum, retroactively effective from July 21, 
1988.  The veteran appealed that decision by requesting a 
disability rating higher than 10 percent.  See Fenderson, 12 
Vet. App. at 121-22.

The Board notes that the criteria in effect both prior to and 
since October 7, 1996, provide for a maximum disability award 
of 10 percent for a deviated nasal septum.  See 38 C.F.R. § 
4.97, DC 6502 (2007); 38 C.F.R. § 4.97, DC 6502 (1996).  
Accordingly, because the veteran has already been assigned 
the highest award possible under both sets of criteria, he 
will only be entitled to an increased schedular rating if the 
record on appeal shows that other residuals of his fractured 
nose are symptomatic.  But the record shows that sinusitis is 
the only other residual disability from the veteran's 
deviated nasal septum.  And since sinusitis has already been 
assigned a separate 10-percent rating, there is simply no 
basis to assign another separate rating or a disability 
rating higher than 10 percent for his deviated nasal septum.  

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average impairment in earning capacity 
due exclusively to the service-connected disability may be 
approved, provided the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2007).  The Board notes that a claim of an extraschedular 
rating requires consideration in the first instance by the 
Under Secretary for Benefits (formerly Chief Benefits 
Director) or Director, Compensation and Pension Service and, 
therefore, the Board does not have jurisdiction to address 
the provisions of 38 C.F.R. § 3.321(b)(1) in the first 
instance.  See Floyd v. Brown, 9 Vet.App. 88, 94-96 (1996).

Nevertheless, as indicated above, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath, 1 Vet. App. 589.  In this 
case, although the veteran made general contentions regarding 
the inadequacy of the rating assigned his service-connected 
deviated nasal septum, he has not advanced any arguments 
which would indicate that his is an exceptional case 
warranting a referral thereof to the RO for assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1). 

The entire record before the Board does not reveal that he 
required frequent periods of hospitalization associated with 
his deviated nasal septum, nor has he demonstrated a marked 
loss of employment on account thereof.  The Board stresses 
that he is currently in receipt of the maximum available 
benefit under the regular rating criteria; accordingly, the 
evidence presents no question as to which of two evaluations 
should be applied, making 38 C.F.R. § 4.7 inapplicable to his 
claim.

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to an initial disability rating higher than 10 
percent for his service-connected deviated nasal septum.  And 
as the preponderance of the evidence is against his claim, 
the doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 53-56.  Hence, the appeal is denied. 




ORDER

Service connection for an eye disorder is denied.  

An initial compensable rating for the right ear hearing loss 
from July 21, 1988, to August 25, 1997, is denied. 

A rating higher than 10 percent for the right ear hearing 
loss since August 26, 1997, is denied. 

An initial rating higher than 10 percent for tinnitus is 
denied.

An initial rating higher than 10 percent for sinusitis is 
denied.

An initial rating higher than 10 percent for the deviated 
nasal septum is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


